DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on September 13, 2021 in response to PTO office action dated June 24, 2021. The amendment has been entered and considered.

Claims 1, 10, 16 and 26 have been amended. Claims 1-30 are pending in this office action.

Applicant's amendment to claim 1 with respect to the rejection of the claim under 35 U.S.C. § 103(a) has been fully considered.  However, the amendment is not sufficient to overcome the rejection.  As a result, the rejection has been maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 11003420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-30 of U.S. Patent No. US 11/003420 B2 contains every element of claims 1-30 of the instant application and are obvious variants of claims 1-30 of the instant application.  

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the instant application are obvious variants of claims 1 and 16 of U.S. Patent No. US 11/003,420 B2.

Claims 3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 17-18 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the instant application are obvious variants of claims 2-3 and 17-18 of U.S. Patent No. US 11/003,420 B2.

s 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 19 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 19 of the instant application are obvious variants of claims 4 and 19 of U.S. Patent No. US 11/003,420 B2.

Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 20 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 20 of the instant application are obvious variants of claims 5 and 20 of U.S. Patent No. US 11/003,420 B2.

Claims 6 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 21 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 21 of the instant application are obvious variants of claims 6 and 21 of U.S. Patent No. US 11/003,420 B2.

Claims 7 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 22 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 22 of the instant application are obvious variants of claims 7 and 22 of U.S. Patent No. US 11/003,420 B2.
s 8 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 23 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 23 of the instant application are obvious variants of claims 8 and 23 of U.S. Patent No. US 11/003,420 B2.

Claims 9 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 24 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 24 of the instant application are obvious variants of claims 9 and 24 of U.S. Patent No. US 11/003,420 B2.

Claims 10 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 27 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 26 of the instant application are obvious variants of claims 12 and 27 of U.S. Patent No. US 11/003,420 B2.

Claims 11 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 28 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 27 of the instant application are obvious variants of claims 13 and 28 of U.S. Patent No. US 11/003,420 B2.
s 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 25 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 25 of the instant application are obvious variants of claims 10 and 25 of U.S. Patent No. US 11/003,420 B2.

Claims 13 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 29 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 28 of the instant application are obvious variants of claims 14 and 29 of U.S. Patent No. US 11/003,420 B2.

Claims 14 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 30 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14 and 29 of the instant application are obvious variants of claims 15 and 30 of U.S. Patent No. US 11/003,420 B2.

Claims 15 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. US 11/003,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 30 of the instant application are obvious variants of claims 1 and 116 of U.S. Patent No. US 11/003,420 B2.


Claims Comparison Table


U.S. Patent No. ‘420
17/205,341
17/205,341
1. A system for isolating electronic data and generating enhanced data, the system comprising: 
a data subscription unit having at least one data interface communicatively coupled to one or more data source devices, the data subscription unit configured to receive data having a plurality of data formats from the one or more data source devices; a modeling unit comprising one or more servers, a non-transitory memory, and one or more processors comprising machine readable instructions, the modeling unit communicatively coupled to the data subscription unit, the a data receiver module configured to receive the data from the data subscription unit via a secure communication channel over at least one network, 
a data verifier configured to determine an eligibility of the data based on one or more eligibility criteria, 

a data sorting module configured to sort the eligible data into one or more groups, the sorting based on at least one of a sorting parameter and a minimum aggregate value for at least one attribute of the eligible data, 

a data adjustment module configured to adjust the sorted eligible data based on one or more adjustment parameters, and a data processing module configured to: 

process the adjusted eligible data to generate first data metrics over a defined 

a data distribution device configured to transmit one or more of the first data metrics, the second data metrics, and the values to one or more remote devices, the data distribution device comprising a non-transitory memory configured to store the first data metrics, the second data metrics, and the values and at least one data distribution interface configured to provide secure communications with the one or more remote user devices, the one or more remote user devices configured to: 

receive, via a data distribution receiver interface, the first data 

display, via a user display interface, at least the first data metrics and the second data metrics simultaneously on a single graphical display, receive, via a user information interface, user input data, 

generate, via one or more processors, supplementary projected data based on one or more of the first data metrics, the second data metrics, and the values based on the user input data, and display, via the user display interface, the supplementary projected data.
isolating electronic data and generating enhanced data, the system comprising:

a modeling unit comprising one or more servers, a non-transitory memory, and one or more processors comprising machine readable instructions, the modeling unit configured to:
receive electronic data from one or more data source devices over at least one
network,
adjust the electronic data based on one or more adjustment parameters, and
execute a curve-fitting methodology the adjusted electronic data to generate first data metrics over a defined set of time periods,

derive specified values from one or more of the first data metrics and the second data metrics; and

a data distribution device configured to transmit one or more of the first data metrics, the second data metrics, and the values to one or more remote devices, the data distribution device
comprising at least one data distribution interface configured to provide secure communications with the one or more remote user devices and a non-transitory memory configured to store one or more of the first data metrics, the second data metrics, and the values.















a data subscription unit having at least one data interface communicatively coupled
to the one or more data source devices, the data subscription unit configured to receive the
electronic data from the one or more data source devices, the electronic data having a
plurality of data formats, the modeling unit communicatively coupled to the data
subscription unit; and
the modeling unit further comprising:
a data receiver module configured to receive the electronic data from the data
subscription unit via a secure communication channel over the at least one network;
a data verifier configured to determine an eligibility of the electronic data based on
one or more eligibility criteria;
a data sorting module configured to sort the eligible data into one or more groups,
the sorting based on at least one of a sorting parameter and a 
at least one attribute of the eligible data;
a data adjustment module configured to adjust the sorted eligible data based on the
one or more adjustment parameters, the sorted eligible data forming the adjusted electronic
data; and
a data processing module configured to generate the first data metrics, generate the
second data metrics and derive the specified values.




15. The system of claim 1, wherein:
the one or more remote user devices are configured to:
receive, via a data distribution receiver interface, one or more of the first data metrics, the
second data metrics, and the values from the data distribution device,
display, via a user display interface, one or more of the first data metrics and the second
data metrics simultaneously on a single graphical display,

generate, via one or more processors, supplementary projected data based on one or more
of the first data metrics, the second data metrics, and the values based on the user input data, and
display, via the user display interface, the supplementary projected data.














16. A method for isolating electronic data and generating enhanced data, the method
comprising:
receiving, by a modeling unit, electronic data from one or more data source devices over
at least one network, the modeling unit comprising one or more servers, a non-transitory memory,
and one or more processors comprising machine readable instructions;
adjusting, by the modeling unit, the electronic data based on one or more adjustment
parameters;
executing, by the modeling unit, a curve-fitting methodology on the adjusted electronic data to generate first data metrics

processing, by the modeling unit, the first data metrics to generate second data metrics;
deriving, by the modeling unit, specified values from one or more of the first data metrics
and the second data metrics; and
transmitting, by a data distribution device, one or more of the first data metrics, the second
data metrics, and the values to one or more remote devices, the data distribution device comprising
at least one data distribution interface configured to provide secure communications with the one
or more remote user devices and a non-transitory memory configured to store one or more of the
first data metrics, the second data metrics, and the values.



17. The method of claim 16, further comprising:
receiving, by a data subscription unit having at least one data 
coupled to the one or more data source devices, the electronic data from the one or more data
source devices, the electronic data having a plurality of data formats, the modeling unit
communicatively coupled to the data subscription unit, said receiving ofthe electronic data by the
modeling unit including receiving, by a data receiver ofthe modeling unit, the electronic data from
the data subscription unit via a secure communication channel over the at least one network;
determining, by a data verifier of the modeling unit, an eligibility of the electronic data
based on one or more eligibility criteria; and
sorting, by a data sorting module of the modeling unit, the eligible data into one or more
groups, the sorting based on at least one sorting parameter or a minimum aggregate value for at
least one attribute of the eligible data,

unit, the sorted eligible data based on the one or more adjustment parameters, the sorted eligible
data forming the adjusted electronic data, and
said generating of the first data metrics, the second data metrics and the deriving of the
specified values are all performed by a data processing module of the modeling unit.




30. The method of claim 16, the method further comprising:
receiving, via a data distribution receiver interface of the one or more remote user devices,
one or more of the first data metrics, the second data metrics, and the values from the data
distribution device;
displaying, via a user display interface of the one or more remote user devices, one or more
of the first data metrics and the second data 
receiving, via a user information interface of the one or more remote user devices, user
input data;
generating, via one or more processors of the one or more remote user devices,
supplementary projected data based on one or more of the first data metrics, the second data
metrics, and the values based on the user input data; and
displaying, via the user display interface of the one or more remote user devices, the
supplementary projected data.


2. The system of claim 1, wherein the data verifier is further configured to retrieve the one or more eligibility criteria from one or more reference databases.

3. The system of claim 2, wherein at least one of:
the data verifier is further configured to retrieve the one or more eligibility criteria from
one or more reference databases, and
the at least one sorting parameter comprises a time to maturity of the electronic data.

18. The method of claim 17, further comprising at least one of:
retrieving, by the data verifier, the one or more eligibility criteria from one or more
reference databases, and
sorting, by the data sorting module, the eligible data based on the at least one sorting



3. The system of claim 2, wherein at least one of:
the data verifier is further configured to retrieve the one or more eligibility criteria from
one or more reference databases, and
the at least one sorting parameter comprises a time to maturity of the electronic data.

18. The method of claim 17, further comprising at least one of:
retrieving, by the data verifier, the one or more eligibility criteria from one or more
reference databases, and
sorting, by the data sorting module, the eligible data based on the at least one sorting
parameter comprising a time to maturity of the electronic data.

4. The system of claim 1, wherein data subscription unit is further configured to: receive the data having the plurality of data formats pre-filtered from the one or more data source devices; and filter the data having the plurality of data formats pre-filtered based on one or more filter criteria, the filter criteria comprising at least one of a transaction data and a value date.
4. The system of claim 2, wherein data subscription unit is further configured to:
receive the data having the plurality of data formats pre-filtered from the one or more data
source devices; and
filter the data having the plurality of data formats pre-filtered based on one or more filter
criteria, the filter criteria comprising at least one of a transaction data and a value date.

19. The method of claim 17, further comprising one or more of:
receiving, by the data subscription unit, the data having the plurality of formats pre-filtered
data from the one or more data source devices; and
filtering, by the data subscription unit, the data having the plurality of formats based on
one or more filter criteria, the filter criteria comprising at least one of a transaction date and a value
date.


5. The system of claim 4, wherein the data sorting module is further configured to:
determine that a minimum number and/or volume of data points of at least a first group of
the one or more groups is not met; and
add additional data to the at least the first group to meet the minimum number and/or
volume of data points.

20. The method of claim 19, further comprising:
determining, by the data sorting module, that a minimum number and/or volume of data
points of at least a first group of the one or more groups is not met; and
adding, by the data processing module, additional data to the at least the first group to meet
the minimum number and/or volume of data points.

6. The system of claim 5, where the data adjustment module is further configured to apply one or more weights to at least a portion of the data points.
6. The system of claim 5, where the data adjustment module is further configured to
apply one or more weights to at least a portion of the data points.

21. The method of claim 20, further comprising:
applying, by the data adjustment module, one or more weights to at least a portion of the
data points.

7. The system of claim 1, wherein the data having a plurality of data formats comprises, at least, wholesale primary market funding transaction data and secondary market bond transaction data, said data being received during one or more particular time periods.
7. The system of claim 2, wherein the data having a plurality of data formats
comprises, at least, wholesale primary market funding transaction data and secondary market bond transaction data, said data being received during one or more particular time periods.

22. The method of claim 17, wherein the data having a plurality of data formats
comprises, at least, wholesale primary market funding transaction data and secondary market bond
transaction data, said data being received during one or more particular time periods.


8. The system of claim 7, wherein the data adjustment module is further configured
to assign the wholesale primary market funding transaction data at least a first weight and assign
the secondary market bond transaction data at least a second weight.

23. The method of claim 22, further comprising:
assigning, by the data adjustment module, the wholesale primary market funding
transaction data at least a first weight and assign the secondary market bond transaction data at
least a second weight.

9. The system of claim 1, wherein the one or more eligibility criteria comprises one or more of: transaction type, counterparty type, funding location, maturity range, minimum transaction size, obligation type, maturity range, issuance size, and coupon range, depending on the data type.
9. The system of claim 2, wherein the one or more eligibility criteria comprises one
or more of: transaction type, counterparty type, funding location, maturity range, minimum
transaction size, obligation type, maturity range, issuance size, and coupon range, depending on
the data type.

24. The method of claim 17, wherein the one or more eligibility criteria comprises one
or more of: transaction type, counterparty type, funding location, maturity range, minimum
transaction size, obligation type, maturity range, issuance size, a number of duplicate data points,
and coupon range, depending on data type.

10. The system of claim 1, further comprising: a surveillance module configured to perform one or more of surveillance, administration and supervision of the modeling unit contemporaneously with the data collection and calculation, and/or post-publication, the surveillance module 

a surveillance module configured to perform one or more of surveillance, administration
and supervision of the modeling unit contemporaneously with the data collection and calculation,
and/or post-publication, the surveillance module further configured to 


performing, by a surveillance module, one or more of surveillance, administration and
supervision of the modeling unit contemporaneously with the data collection and calculation,
and/or post-publication, the surveillance module further configured to 


10. The system of claim 2, wherein:
the first data metrics comprise a first bank yield curve and the second data metrics comprise
a second bank yield curve, and…

26. The method of claim 17, wherein the first data metrics comprise a first bank yield
curve and the second data metrics comprise a second bank yield curve, the method further
comprising:
generating, by the data processing module the first bank yield curve by charting the
weighted, adjusted and/or sorted eligible data based on annualized yield and days to maturity;
checking, by the data processing module, for outlier data points; and
creating, by the data processing module, a curve using a curve-fitting methodology
comprising one or more of a least squares best fit to a third polynomial order and a robust
regression.

12. The system of claim 11, wherein the data processing module is further configured to generate the first bank yield curve by: charting the weighted, adjusted 

the first data metrics comprise a first bank yield curve and the second data metrics comprise

the data processing module is further configured to generate the first bank yield curve by:
charting the weighted, adjusted and/or sorted eligible data based on annualized yield and
days to maturity;
performing a check for outlier data points; and
creating a curve using the curve-fitting methodology comprising one or more of a least
squares best fit to a third polynomial order and a robust regression.


curve and the second data metrics comprise a second bank yield curve, the method further

generating, by the data processing module the first bank yield curve by charting the
weighted, adjusted and/or sorted eligible data based on annualized yield and days to maturity;
checking, by the data processing module, for outlier data points; and
creating, by the data processing module, a curve using the curve-fitting methodology
comprising one or more of a least squares best fit to a third polynomial order and a robust
regression.


11. The system of claim 2, wherein:
the first data metrics comprise a first bank yield curve and the second data metrics comprise
a second bank yield curve, and
the data processing module is further configured to derive the specified values by
extrapolating data points at each period of time represented by the one or more groups from the
among the first bank yield curve and the second bank yield curve.


curve and the second data metrics comprise a second bank yield curve, the method further
comprising:
deriving, by the data processing module, the specified values by extrapolating data points
at each period of time represented by the one or more groups from among the first bank yield curve
and the second bank yield curve.


13. The system of claim 1, wherein the one or more groups comprise one or more tenor
groups representing, at least, a one month period, a three month period, and a six month period.

28. The method of claim 16, wherein the one or more groups comprise one or more
tenor groups representing, at least, a one month period, a three month period, and a six month
period.

15. The system of claim 1, wherein the data adjustment module is further configured to normalize the sorted eligible data responsive to one or more of: a bond issuer representing more than a threshold percentage of bond transactions, changes in market rates, and conversions between different price/yield quotation conventions.
14. The system of claim 1, wherein the modeling unit is further configured to normalize
the adjusted electronic data responsive to one or more of: a funding issuer representing more than
a threshold percentage of funding transactions, a bond issuer representing more than a threshold
percentage of bond transactions, changes in market rates, and conversions between different
price/yield quotation conventions.

29. The method of claim 16, wherein said adjusting further comprises normalizing the
adjusted electronic data responsive to one or more of: a funding issuer representing more than a
threshold percentage of funding transactions, a bond issuer representing more than a threshold
percentage of bond transactions, changes in market data, and conversions between different
price/yield quotation conventions.





Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Haddad (US 2016/0342668 A1) in view of  Murthy et al. (US 2018/0011952 A1).

Regarding claims 1 and 16, Haddad discloses a system for isolating electronic data and generating enhanced data, the system
comprising: a modeling unit comprising one or more servers, a non-transitory memory, and one or more processors comprising machine readable instructions, the modeling unit configured to:
receive electronic data from one or more data source devices over at least one
network (see Haddad paragraph [0004],The data subscription unit may have at least one data interface communicatively coupled to a plurality of data source devices and may be configured to obtain data having a plurality of data formats from the plurality of data source devices),
adjust the electronic data based on one or more adjustment parameters (see Haddad paragraph [0051], data projections and data sensitivities may be reviewed according to archived data, to adjust modeling used by the statistical algorithm(s); see Haddad paragraph [0066], near-zero or zero-valued price volatilities may be replaced with the minimum non-zero volatility. Similarly, if an entire bucket having non-zero valued volatilities is included, a predetermined percentage (e.g., the lowest ten percent (10%)) of the volatilities may be replaced with the first volatility value found after the predetermined percentage (e.g., the lowest ten percent (10%)); see Haddad paragraph [0073], a seasonal adjustment may be applied to the projected volume from the regression or non-regression models (425, 417) of projected volume. Additionally, one or more algorithms may be run on the projected volumes to remove the effects of regression linkage), and
execute a curve-fitting methodology on the adjusted electronic data to generate first data metrics over a defined set of time periods, (see Haddad paragraph [0004], the data having the plurality of data formats. The data conversion module may be configured to run the unified data through one or more statistical algorithms in order to generate at least one of data sensitivities and projected data based on the unified data; see Haddad paragraph [0027], the electronic data files may be produced by the data source devices 109 at a predetermined event or time (e.g. an end of a business day). Alternatively, the electronic data files may be produced on an hourly, weekly, or at any other appropriate time interval; see Haddad paragraph [0068], at least one of the one or more regression models 417 is a linear multifactor regression model. The one or more regression models 417 may be utilized to generate correlation sensitivities (data sensitivities) between factors or attributes (an X-side of the regression) and the transaction volume (a Y-side of the regression) of an instrument 421. The correlation sensitivities (data sensitivities) may then be used to project future trade volumes 423; see Haddad paragraph [0067], The statistical algorithm of FIG. 4 may include modeling steps 433 involving one or more non-regression models 425 and one or more regression models 417. The one or more models 417, 425 of modeling step 433 may be run for each type of instrument independently. For example, the one or more regression models 417 may be run on investment grade bonds (which have a low risk of default) independently from running the one or more regression models on high-yield bonds (which have lower credit ratings and a higher risk of default),
derive specified values from one or more of the first data metrics … (see Haddad paragraph [0004], the data having the plurality of data formats. The data conversion module may be configured to run the unified data through one or more statistical algorithms in order to generate at least one of data sensitivities and projected data based on the unified data; see Haddad paragraph [0062], The data and information in each of the time periods may be used to derive price volatilities 405 for each instrument. To derive the price volatilities, a time horizon may be defined); and
a data distribution device configured to transmit one or more of the first data metrics, …, and the values to one or more remote devices, (see Haddad paragraph [0004], The data transmission module may be configured to transmit the at least one of the data sensitivities and the projected data to a data distribution device via one or more secure communications over a network);
the data distribution device comprising at least one data distribution interface configured to provide secure communications with the one or more remote user devices and (see Haddad paragraph [0004], the present disclosure may include one or more servers, a non-transitory memory) a non-transitory memory configured to store one or …, and the values (see Haddad paragraph [0016],The non-transitory memory may be configured to store the at least one of the data sensitivities and the projected data).

Murthy expressly discloses processing the first data metrics,  (see Murthy paragraph [0006], as part of daily operations, a computing system electronically acquires and stores a vast amount of electronic data in different databases. The electronic data relates to transactions, accounts, profits, losses, interest rates and other information for each of many different accounts), to generate second data metrics (see Murthy paragraph [0011], the scenario module 115 generates electronic data structures including different forecasts that may be stored in the data store 125 or the electronic database 130 so that the forecasts may be subsequently compared. For example, the forecasts may be compared upon being transmitted electronically and displayed on a remote device (e.g., remote device 160) using a graphical user interface 165 displayed on a display screen).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Murthy into the method of Haddad to have processing the first data metrics, to generate second data metrics.  Here, combining Murthy with Haddad, which are both related to data processing, improves Haddad, by providing the ability to compute and modify and compare the forecasts (see Murthy paragraph [0011]).

Regarding claims 2 and 17, Haddad discloses a data subscription unit having at least one data interface communicatively coupled to the one or more data source  (see Haddad paragraph [0004],The data subscription unit may have at least one data interface communicatively coupled to a plurality of data source devices and may be configured to obtain data having a plurality of data formats from the plurality of data source devices), 
the modeling unit communicatively coupled to the data subscription unit; and
the modeling unit further comprising (see Haddad paragraph [0004], The data conversion module may be configured to run the unified data through one or more statistical algorithms in order to generate at least one of data sensitivities and projected data based on the unified data):
a data receiver module configured to receive the electronic data from the data
subscription unit via a secure communication channel over the at least one network (see Haddad paragraph [0004], The data receiver module of the virtual machine may be configured to receive the data having the plurality of data formats from the data subscription unit via the secure communication over the network);
a data verifier configured to determine an eligibility of the electronic data based on one or more eligibility criteria (see Haddad paragraph [0004], The data receiver module of the virtual machine may be configured to receive the data having the plurality of data formats from the data subscription unit via the secure communication over the network; see Haddad paragraph [0037], verification of one or more of the unique identifiers associated with the received electronic data files);
 (see Haddad paragraph [0045], where aligning may involve assembling the data in a form that is suitable for processing by the data conversion module 311 (e.g., sorted according to a time sequence, grouped by category, etc.),
the sorting based on at least one of a sorting parameter and a minimum aggregate value for at least one attribute of the eligible data (see Haddad paragraph [0066], the instruments may be sorted based on their volatility value. For example…near-zero or zero-valued price volatilities may be replaced with the minimum non-zero volatility. Similarly, if an entire bucket having non-zero valued volatilities is included, a predetermined percentage (e.g., the lowest ten percent (10%)) of the volatilities may be replaced with the first volatility value found after the predetermined percentage (e.g., the lowest ten percent (10%)));
a data adjustment module configured to adjust the sorted eligible data based on the one or more adjustment parameters, the sorted eligible data forming the adjusted electronic data (see Haddad paragraph [0051], data projections and data sensitivities may be reviewed according to archived data, to adjust modeling used by the statistical algorithm(s); see Haddad paragraph [0066], near-zero or zero-valued price volatilities may be replaced with the minimum non-zero volatility. Similarly, if an entire bucket having non-zero valued volatilities is included, a predetermined percentage (e.g., the lowest ten percent (10%)) of the volatilities may be replaced with the first volatility value found after the predetermined percentage (e.g., the lowest ten percent (10%)); see Haddad paragraph [0073], a seasonal adjustment may be applied to the projected volume from the regression or non-regression models (425, 417) of projected volume. Additionally, one or more algorithms may be run on the projected volumes to remove the effects of regression linkage); and
a data processing module configured to generate the first data metrics, … data metrics and derive the specified values (see Haddad paragraph [0086], The remote user device 107 may also be configured to generate supplementary projected data based on the received at least one of the data sensitivities and the projected data, the user input data and current market data. The projected data may include one or more of the projected volume, projected dollar volume, Amihud ratio, liquidity ratio and liquidity score per category. The supplementary projected data may include one or more of a projected market price impact and a projected days to liquidate).
Murthy expressly discloses generate second data metrics (see Murthy paragraph [0011], the scenario module 115 generates electronic data structures including different forecasts that may be stored in the data store 125 or the electronic database 130 so that the forecasts may be subsequently compared. For example, the forecasts may be compared upon being transmitted electronically and displayed on a remote device (e.g., remote device 160) using a graphical user interface 165 displayed on a display screen);
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Murthy into the method of Haddad to have processing the first data metrics, to generate second data metrics.  Here, combining Murthy with Haddad, which are both related to data processing, improves Haddad, by providing the ability to compute and modify and compare the forecasts (see Murthy paragraph [0011]).

Haddad discloses the data verifier is further configured to retrieve the one or more eligibility criteria from one or more reference databases (see Haddad paragraph [0042], Aggregation may involve combining data and/or a plurality of electronic data files from one or more data sources into a single compilation of electronic data (e.g., one electronic data file) based on certain parameters and/or criteria; see Haddad paragraph [0037], verification of one or more of the unique identifiers associated with the received electronic data files), and
the at least one sorting parameter comprises a time to maturity of the electronic data (see Haddad paragraph [0060], In the statistical algorithm of data conversion module 311 shown in FIG. 4, features of the buyers, sellers, and asset may be used to determine the ability to electronically transact a particular instrument. Features may include asset class, sector, issuer, rating (investment grade, or high-yield), maturity date).

Regarding claims 4 and 19, Haddad discloses, wherein data subscription unit is further configured to: receive the data having the plurality of data formats pre-filtered from the one or more data source devices; and filter the data having the plurality of data formats pre-filtered based on one or more filter criteria, the filter criteria comprising at least one of a transaction data and a value date (see Haddad paragraph [0020], the data obtained from the data source devices 109 may be `cleansed` (which may involve analyzing, filtering and/or other operations discussed in further detail below) to ensure that only pertinent data and information is used in the statistical calculations, thereby improving the accuracy of any resulting calculations while at the same time reducing the amount of data and information that must be modeled (i.e., run through statistical algorithms that execute the statistical calculations).

Regarding claims 5 and 20, Haddad discloses wherein the data sorting module is further configured to: determine that a minimum number and/or volume of data points of at least a first group of the one or more groups is not met (see Haddad paragraph [0066], the algorithm may bucket and sort a number of instruments 413 according to the price volatilities of each instrument. The instruments may be bucketed in accordance with their different durations. Within each bucket, the instruments may be sorted based on their volatility value; and
add additional data to the at least the first group to meet the minimum number and/or volume of data points (see Haddad paragraph [0026], additional electronic data and/or other information useful for supplementing and/or making statistical determinations for sparse electronic data sets).

Regarding claims 6 and 21, Haddad discloses where the data adjustment module is further configured to apply one or more weights to at least a portion of the data points (see Haddad paragraph [0069], the X-side factors (attributes) for the transaction volume variable may be weighted so that the transaction volume values of the data set sums to the total transaction volume).

Regarding claims 7 and 22, Haddad discloses, wherein the data having a plurality of data formats comprises, at least, wholesale primary market funding transaction data and secondary market bond transaction data, said data being received  (see Haddad paragraph [0026], the data sources may include information regarding current activity data, reference data and security information (all of which may vary by industry). In some examples, data sources of data source devices 109 may include news and media outlets, exchanges, regulators, and the like. Data source devices 109 may contain information related to domestic and foreign products and/or services. In one embodiment, the data source devices 109 may contain information regarding quotes counts, trade counts, and trade volume).

Regarding claims 8 and 23, Haddad discloses, wherein the data adjustment module is further configured to assign the wholesale primary market funding transaction data at least a first weight and assign the secondary market bond transaction data at least a second weight (see Haddad paragraph [0080], The similar yield to maturity in asset class category may cover instruments with similar yield to maturity ranges within the same asset class. The yield to maturity ranges may be derived by sorting the instruments by their yield to maturity value, breaking the sorted list into ten equally weighted ranges, and assigning each of the ten equally weighted ranges a score. The similar outstanding bonds in asset class category may cover instruments with similar amount outstanding ranges within the same asset class. The amount outstanding ranges may be derived by identifying unique amount outstanding values per asset class, sorting the instruments by their amount outstanding values per asset class, breaking the sorted list into ten equally weighted ranges, and assigning each of the ten equally weighted ranges a score).

Haddad discloses, wherein the one or more eligibility criteria comprises one or more of: transaction type, counterparty type, funding location, maturity range, minimum transaction size, obligation type, maturity range, issuance size, and coupon range, depending on the data type (see Haddad paragraph [0080], data may relate to a particular product or instrument, and recent observations including information regarding transaction counts, quote counts, transaction volume or price histories from a variety of dates and/or time periods may be combined or aggregated for each particular product or instrument).

Regarding claims 10 and 26, Haddad discloses wherein: the first data metrics comprise a first bank yield curve and the second data metrics comprise a second bank yield curve, and the data processing module is further configured to generate the first bank yield curve by:  charting the weighted, adjusted and/or sorted eligible data based on annualized yield and days to maturity; performing a check for outlier data points; and creating a curve using the curve-fitting methodology comprising one or more of a least squares best fit to a third polynomial order and a robust regression (see Haddad paragraph [0067], The statistical algorithm of FIG. 4 may include modeling steps 433 involving one or more non-regression models 425 and one or more regression models 417. The one or more models 417, 425 of modeling step 433 may be run for each type of instrument independently. For example, the one or more regression models 417 may be run on investment grade bonds (which have a low risk of default) independently from running the one or more regression models on high-yield bonds (which have lower credit ratings and a higher risk of default; see Haddad paragraph [0079], The statistical algorithm may determine a liquidity score per category 437. Categories for ranking the instruments may include one or more of all bonds, same asset class, same sector, same issuer, similar duration in asset class, similar yield to maturity in asset class, and similar amount outstanding bonds in asset class. The all bonds category may include every instrument that received an Amihud value for the given production date, across all asset types (corporate, municipal, structured, agency, etc.)).

Regarding claims 11 and 27, Haddad discloses wherein: the first data metrics comprise a first bank yield curve and the second data metrics comprise a second bank yield curve, and the data processing module is further configured to derive the specified values by extrapolating data points at each period of time represented by the one or more groups from the among the first bank yield curve and the second bank yield curve (see Haddad paragraph [0062], The data and information in each of the time periods may be used to derive price volatilities 405 for each instrument. To derive the price volatilities, a time horizon may be defined. In one embodiment, the time horizon may depend on the time to maturity. For example, if the days to maturity is greater than 53, then the time horizon may be set to 63 days, and if the days to maturity is less than or equal to 53 days, then the time horizon may be set to the days to maturity plus 10 days. Once the time horizon is defined, the price volatility 405 may be derived by comparing the bid price for each instrument in the time horizon in sequential order from the most recent bid to the earliest bid in the time horizon. In one embodiment, the comparison may include calculating the average absolute log price change for each sequential pair of bids. Determination of the price volatilities may include use of stored unified data or unified data that includes historical trade information).

Haddad discloses, further comprising:
a surveillance module configured to perform one or more of surveillance, administration
and supervision of the modeling unit contemporaneously with the data collection and calculation, and/or post-publication, the surveillance module further configured to receive one or more inputs (see Haddad paragraph [0061], The statistical algorithm of FIG. 4 may include a number of pre-modeling steps 415, including receiving unified data 401 that may include data quote counts, transaction counts, and transaction volumes values corresponding to a time window. The statistical algorithm may then determine timing information 403. In particular, the received time window may be broken into time periods. For example, the time window may include 84 business days and may be subdivided into 4 time periods of 21 days each).

Regarding claims 13 and 28, Haddad discloses, wherein the one or more groups comprise one or more tenor groups representing, at least, a one month period, a three month period, and a six month period (see Haddad paragraph [0062], The data and information in each of the time periods may be used to derive price volatilities 405 for each instrument. To derive the price volatilities, a time horizon may be defined. In one embodiment, the time horizon may depend on the time to maturity. For example, if the days to maturity is greater than 53, then the time horizon may be set to 63 days, and if the days to maturity is less than or equal to 53 days, then the time horizon may be set to the days to maturity plus 10 days).

Regarding claims 14 and 29, Haddad discloses, wherein the modeling unit is further configured to normalize
(see Haddad paragraphs [0078]-[0079], The liquidity ratio may be a normalized value (as each instrument is normalized by its projected future potential transacting volume), and thus allows for the direct comparison of instruments within a given category 437. 
[0079] The statistical algorithm may determine a liquidity score per category 437. Categories for ranking the instruments may include one or more of all bonds, same asset class, same sector, same issuer, similar duration in asset class, similar yield to maturity in asset class, and similar amount outstanding bonds in asset class. The all bonds category may include every instrument that received an Amihud value for the given production date, across all asset types (corporate, municipal, structured, agency, etc.).

Regarding claims 15 and 30, wherein: the one or more remote user devices are configured to: receive, via a data distribution receiver interface, one or more of the first data metrics, …, and the values from the data distribution device (see Haddad paragraph [0004], The data transmission module may be configured to transmit the at least one of the data sensitivities and the projected data to a data distribution device via one or more secure communications over a network),
display, via a user display interface, one or more of the first data metrics … on a single graphical display (see Haddad paragraph [0086], The remote user device 107 may also be configured to generate supplementary projected data based on the received at least one of the data sensitivities and the projected data, the user input data and current market data. The projected data may include one or more of the projected volume, projected dollar volume, Amihud ratio, liquidity ratio and liquidity score per category. The supplementary projected data may include one or more of a projected market price impact and a projected days to liquidate),
receive, via a user information interface, user input data (see Haddad paragraph [0086], The remote user device 107 may also be configured to receive user input data via the user information interface 607 and current market data via the market data source interface 609),
generate, via one or more processors, supplementary projected data based on one or more of the first data metrics, …, and the values based on the user input data (see Haddad paragraph [0086], The remote user device 107 may also be configured to generate supplementary projected data based on the received at least one of the data sensitivities and the projected data, the user input data and current market data. The projected data may include one or more of the projected volume, projected dollar volume, Amihud ratio, liquidity ratio and liquidity score per category. The supplementary projected data may include one or more of a projected market price impact and a projected days to liquidate), and
display, via the user display interface, the supplementary projected data (see Haddad paragraph [0089], Processing component 603 of each of the remote user devices 107 and processing component 503 of the data distribution device 105 may work in unison to generate supplemental projected data including a projected market price impact and a projected days to liquidate).

(see Murthy paragraph [0011], the scenario module 115 generates electronic data structures including different forecasts that may be stored in the data store 125 or the electronic database 130 so that the forecasts may be subsequently compared. For example, the forecasts may be compared upon being transmitted electronically and displayed on a remote device (e.g., remote device 160) using a graphical user interface 165 displayed on a display screen);
display, via a user display interface, at least the first data metrics and the second data metrics simultaneously (see Murthy paragraph [0011], the scenario module 115 generates electronic data structures including different forecasts that may be stored in the data store 125 or the electronic database 130 so that the forecasts may be subsequently compared. For example, the forecasts may be compared upon being transmitted electronically and displayed on a remote device (e.g., remote device 160) using a graphical user interface 165 displayed on a display screen. Thus, the disclosed functions are rooted in computer technology to achieve the ability to compute and modify the forecasts as disclosed. Consequently, the scenario module 115 is tied to the computing system 100 to cause the computing system 100 to perform various novel functions as described herein).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Murthy into the method of Haddad to have processing the first data metrics, to generate second data metrics.  Here, combining Murthy with Haddad, which are both related to data processing, Haddad, by providing the ability to compute and modify and compare the forecasts (see Murthy paragraph [0011]).


Response to arguments
Applicant’s argument states that “Murthy fails to disclose (whether alone or combined with Haddad) adjusting electronic data and then executing curve-fitting methodology to generate first data metrics from the adjusted electronic data.  Murthy fails to disclose processing the first data metrics to generate second data metrics”, see applicant’s argument filed on 09/13/2021, pages 9-12.  Examiner respectfully disagrees with the applicant’s argument because the combination of Haddad with Murthy discloses the recited “adjusting electronic data and then executing curve-fitting methodology to generate first data metrics from the adjusted electronic data”.  Haddad discloses, see Haddad paragraph [0022], Fig. 1B, [a]t step 125, a data receiver module 307 of the virtual machine 103 may receive the data having the plurality of data formats from the data subscription unit 101. At step 127, the data received from the data subscription unit 101 may be reformatted and aggregated…for example, by data unification module 309 of virtual machine 103, to form unified data… the data unification module 309 of the virtual machine 103 may also unpack and/or cleanse … the data prior to forming unified data.   Haddad further discloses, see Haddad paragraph [0023], [a]t step 129, the data conversion module 311 of the virtual machine 103 may run the unified data through any number of algorithms (e.g., statistical algorithms) to generate data sensitivities, data projections, and/or any other desired statistical analyses information. According to Haddad, see Haddad paragraphs [0067]-[0068], the statistical algorithm of FIG. 4 may include modeling steps 433 involving one or more non-regression models 425 and one or more regression models 417…the one or more regression models 417 may be utilized to generate correlation sensitivities (data sensitivities) between factors or attributes (an X-side of the regression) and the transaction volume (a Y-side of the regression) of an instrument 421. The correlation sensitivities (data sensitivities) may then be used to project future trade volumes 423. Murthy was relied upon to expressly teach processing the first data metrics, to generate second data metrics.  Murthy teaches processing the first data metrics to generate the second data metrics expressly, see Murthy paragraphs [0006]-0011], and Haddad and Murthy are both analogous art to claimed invention because both are directed to processing of data to generate projected data.  
Applicant further argues that, see applicant’s argument filed on 09/13/2021, pages 9-12, “Murthy requires actual, unchanged historical data to generate its future values.  As a result, Murthy cannot operate with adjusted historical data…the alleged combination of Haddad and Murthy cannot possibly support an obviousness-type rejection”.  Examiner respectfully disagrees with the applicant’s argument because Murthy also operates with adjusted historical data.  For example, Murthy discloses that, see Murthy paragraph [0007], electronic variables defining different scenarios that influence the instruments can be electronically generated from the centrally stored data and forecasts…future values of the electronic variables are defined according to electronic inputs received from interactions by a user with a computing system. Thus, providing the forecasts in electronic form further permits electronically modifying/adjusting the forecasts in real-time according to the electronic inputs. This real-time forecasting provided for by the computerized system permits analyzing and comparing many different "what-if" circumstances that characterize how different scenarios affect the instruments. Thus, the disclosed computerized systems permit useful applications of the electronic data by collecting and transforming the electronic data into scenario forecasts for comparison and use as decision-making tools to assess risk and profitability relating to various financial instruments.  Haddad and Murthy are both analogous art to claimed invention and the combination of Haddad and Murthy is reasonable and proper and teaches the claimed invention. 


Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bohm et al.  (US 2012/0262298 A1) discloses, , see paragraph [0280],  the estimative algorithm function may be formed by applying curve fitting techniques that regressively fit a curve to data points by adjusting the function (e.g., by adjusting constants of the function) until an optimal fit to the available data points is obtained. Simply put, a "curve" (i.e., a function sometimes referred to as a "model") is fitted and generated that relates one data value to one or more other data values and selecting parameters of the curve such that the curve estimates the relationship between the data values.

The one or more computing devices determines, at block 212, a Delta Margin, a Vega Margin, and a Curvature Margin for each risk class using the equations described above. At block 214, the initial margin for each risk class is calculated by summing the respective Delta Margin, the respective Vega Margin, and the respective Curvature Margin determined at block 212… 
[0171] Finally, the initial margin amount, calculated through the use of the SIMM, may serve as the basis for the minimum margin amount required by the applicable regulation (under the provision for the use of internal models) for over-the-counter non-cleared derivative portfolios of covered entities. As such, the amount of the initial margin call for the underlying derivatives contract is generated based on the calculated initial margin. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164